Citation Nr: 0004339	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from January 
1946 to April 1950.  He then served in the Army from August 
1950 until February 1971, when he retired.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

In May 1971, the RO issued a rating decision which denied the 
appellant entitlement to service connection for a psychiatric 
disorder as well as entitlement to service connection for 
hypertension.  He was notified, and did not timely disagree.  
That rating action became final.  The appellant attempted to 
reopen these claims in September 1991.  The RO issued a 
rating decision, in February 1992, that indicated that no new 
and material evidence had been submitted and denied the 
reopening of both issues.

In September 1997, a personal hearing was held in Washington 
D.C. before Michael D. Lyon, who is the Board Member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  
Subsequent to that hearing, the case was remanded to the RO 
in December 1997, for additional development.  The RO 
reopened and denied the appellant's hypertension claim in 
August 1999; the other two claims were also again denied at 
that time.  The RO has now returned the case to the Board for 
appellate review.

The Board notes that the RO issued a rating decision, in 
November 1999, which denied the appellant's claim of 
entitlement to a disability rating in excess of 40 percent 
for the appellant's lumbar spine disability.  The Board also 
notes that the medical evidence of record is replete with 
references to the fact that the appellant's left hip 
symptomatology is related to his low back disability with 
radiculopathy and that the VA joints examination conducted in 
October 1998 yielded a medical assessment that the appellant 
had a long history of low back pain and left-sided 
radiculopathy which resulted in left hip pain.  However, 
since the appellant has apparently neither initiated nor 
completed the procedural steps necessary for an appeal of 
this issue, the Board has not addressed it in the decision 
below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence does not establish that the appellant 
currently has any arthritis of the left hip that is related 
to service.  The appellant's in-service instances of 
diagnosed degenerative changes have not been shown to have 
been confirmed or currently present.  The appellant has not 
submitted any evidence showing a current diagnosis of 
arthritis of the left hip.

3.  It is as likely as not that the appellant suffered from 
hypertension manifested during service, or to a compensable 
degree within one year following his discharge from the 
service.

4.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder on any basis was the rating 
decision of May 1971.  The appellant was notified of that 
decision in June 1971, and he did not timely complete the 
procedural steps required for an appeal.

5.  Evidence received subsequent to the May 1971 rating 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a psychiatric 
disorder is not cumulative or redundant and it does, when 
viewed with the other evidence on file, bear directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.

6.  It is as likely as not that the appellant's acquired 
psychiatric disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for arthritis of the 
left hip.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence is in equipoise and warrants service 
connection for hypertension as incurred in, or presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1154, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1999).

3.  Evidence received subsequent to the unappealed rating 
decision of May 1971 which denied entitlement to service 
connection for a psychiatric disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.302(a) (1999); Evans v. 
Brown, 9 Vet. App. 273 (1996); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

4.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence is in equipoise and warrants service 
connection for a psychiatric disorder as incurred in, or 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1154, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  These 
considerations pave the way for the analysis below.

A.  Arthritis Claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 C.F.R. §§ 101, 106, 1110, 
1131.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
claim for service connection must be accompanied by evidence 
establishing that the veteran currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can 
be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  The initial burden is on the person who submits a 
claim to present evidence that it is well-grounded.  If such 
evidence is not submitted, there is no VA duty to assist the 
appellant in developing facts pertinent to the claim.  The 
Court has said that the statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) does not arise until there is a well-
grounded claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  For a claim 
to be well-grounded, there must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

The appellant testified during his personal hearing, 
conducted at the RO in April 1994, that he was not currently 
receiving any treatment for his left hip and that he was not 
taking any medication for the hip, either.  See RO Hearing 
Transcript pp. 2-3.  He maintains that he incurred arthritis 
of the left hip while in service.  He testified to that 
effect during his September 1997 Central Office (CO) hearing.  
He stated that he experienced hip pain inservice and that he 
was diagnosed with left hip arthritis at that time.  See CO 
Hearing Transcript p. 3.

Review of the service medical records reveals the appellant 
was put on profile in September 1963, for arthritis of the 
left hip.  A note, dated in December 1967, indicated that the 
appellant was complaining of left hip pain and that an x-ray  
was interpreted as showing mild arthritis of the left hip.  
The appellant underwent his separation examination in 
November 1970; he was noted to have arthritis of the left 
hip.  In December 1970, the appellant's left hip was x-rayed 
and the results were negative for arthritis.  However, a 
diagnosis of early degenerative arthritis was rendered. 

The appellant underwent a VA medical examination in April 
1971.  Radiographic examination of both hips revealed no 
unusual findings.  The examiner rendered a diagnosis of mild 
osteoarthritis of the left hip.  The appellant was 
subsequently treated by private physicians whose records 
included x-ray findings, dated in October 1991, and February 
1992, of scattered degenerative osteoarthritic changes in the 
left hip.  But these osteoarthritic changes were not noted in 
the July 1992 VA x-rays.  The appellant most recently 
underwent a VA orthopedic examination in October 1998.  
Radiographic examination of the left hip revealed an 
asymmetric joint space with no significant evidence of 
degenerative arthritis.  The examiner's clinical assessment 
was that the appellant had a long history of low back pain 
and left-sided radiculopathy which resulted in left hip pain.  
The examiner stated that he did not believe that the 
appellant currently had any significant degenerative changes 
of the left hip.

The Board notes that the medical evidence of record contains 
private medical assessments which denote the cause of the 
appellant's left hip pain as his lumbar spine disability.  
The March 1992 operative report from the left L4-5 diskectomy 
performed at the Orlando Regional Medical Center states that 
the indication for the back surgery was the appellant's 
"severe radiating left hip and leg pain with weakness and 
numbness."  An April 1992 letter from the appellant's 
treating physician at the Arthritis Associates states that he 
felt that the hip pain the appellant experienced in service 
was "most probably related to problems with his back."

The appellant maintains that he suffers from arthritis of the 
left hip.  Review of the service medical records indicates 
that radiographic examination of the left hip was thought to 
indicate arthritis on some occasions and none on other 
occasions.  However, post-service VA radiographic 
examinations in 1971 and 1992 were said to be negative.  On 
the other hand, there are two post-service x-rays from 
private physicians that indicate the presence of scattered 
degenerative osteoarthritic changes in the left hip.  
However, on VA physical examination in 1998, no arthritis was 
demonstrated on x-ray examination of the left hip.  In view 
of the negative radiographic examination results in 1998, and 
the private and VA medical assessments that the left hip 
symptomatology experienced by the appellant is caused by the 
service-connected lumbar spine disability, the claim for 
arthritis of the left hip is not well-grounded.

Where there is no medical evidence demonstrating that the 
claimed disorder currently exists, the claim is not well-
grounded.  See Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Because the appellant's left hip arthritis claim is not well-
grounded, the VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its April 1994 Hearing Officer decision and 
in its August 1999 Supplemental Statement of the Case (SSOC) 
in which the appellant was informed that while his service 
medical records included a diagnosis of left hip arthritis, 
the most current medical records were negative for any 
clinical evidence of any diagnosis of, or treatment for left 
hip arthritis.  Thus, the Board concludes that the notice 
required in Robinette has been satisfied.  Moreover, there is 
no indication that there are any available records which 
would make this claim well-grounded.

Furthermore, as the evidence needed to well-ground this claim 
is essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is no prejudice in the Board entering a decision on the 
subissue of whether the claim was well-grounded.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any left hip 
arthritis, and since he has failed to present competent 
medical evidence that his claim of left hip arthritis is 
plausible, that is, he has failed to present medical evidence 
that demonstrates the existence of left hip arthritis, this 
claim for service connection must be denied as not well-
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995). 

B.  Hypertension Claim.

Initially, the Board finds that the appellant's claim for 
hypertension is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, he has presented a claim that 
is plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims file and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.  It is noted that while the 
case was undergoing remand development, the claim was 
reopened.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Finally, with certain 
enumerated disorders such as cardiovascular disease, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Review of the service medical records reveals that the 
appellant, after demonstrating readings of 150/110, 150/100 
and 150/110 in February 1970, was observed on three 
consecutive days during which he exhibited blood pressure 
readings which included four of six diastolic pressures in 
the 88 to 98 range, as well as systolic pressures ranging 
from 128 to 138.  In May 1970, the appellant exhibited blood 
pressures of 154/104, 140/80, and 130/88.  The VA examiner 
who examined the appellant, in April 1971, indicated that the 
appellant's diastolic pressures ranging from 88 to 90 were 
normal and stated that hypertension was not present in the 
appellant that day.  However, he did not indicate whether the 
appellant might have had hypertension on any other day, nor 
did he explain away the appellant's previous abnormal 
readings.

The evidence of record indicates that the appellant received 
private treatment for hypertension dating back to 
approximately 1980.  This treatment included the prescription 
of medication.  In October 1998, the appellant underwent a 
cardiac examination; the examiner reviewed the claims file in 
conjunction with the examination.  The examiner diagnosed 
arterial hypertension in the appellant.  The examiner opined 
that the appellant could be deemed to have had labile 
arterial hypertension in service, in February 1970, since his 
diastolic blood pressures were between 88 and 90 at that 
time.  Furthermore, said readings would currently result in a 
person being put on medication.  The examiner then stated 
that the appellant did have arterial hypertension right 
before his discharge from service and right after his 
discharge from service.  

The Board finds that the evidence is in relative equipoise as 
to whether the appellant's hypertension was the result of an 
occurrence or event incurred while on active duty.  There is 
uncontroverted evidence of elevated diastolic blood pressure 
readings while on active duty.  However, post-service 
evidence does not show any treatment for hypertension until 
around 1980, approximately nine years after service 
separation.  On the other hand, the most recent VA examiner 
concluded that the appellant clearly had arterial 
hypertension in service and that he currently suffered from 
arterial hypertension.  Based on the above, the Board finds 
that the evidence is, at a minimum, in relative equipoise as 
to whether the appellant's hypertension was incurred while on 
active duty.  Consequently, reasonable doubt should be 
resolved in favor of the appellant and service connection for 
hypertension is, accordingly, granted.




III.  New and Material Evidence Claim.

In light of the Board's favorable decision, reopening the 
claim and finding the appellant's claim for service 
connection for an acquired psychiatric disorder is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a), and the 
evidence of record is found to be adequate. 

Decisions of the Board are final, as are unappealed decisions 
of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a 
claim there must be added to the record "new and material 
evidence".  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the Court has held that the new and material 
evidence necessary in order to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  This 
claim had originally been denied by a rating action issued in 
May 1971 by the RO and not timely appealed by the appellant.  
The May 1971 rating decision therefore represents the last 
final denial of that issue on the merits and is also the last 
final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996), Glynn v. Brown, 6 Vet. App. 523 (1994).  The evidence 
considered by the RO in reaching the May 1971 rating decision 
included the appellant's application for benefits; some of 
his service medical records; and the report from an April 
1971 VA psychiatric examination.  This evidence may be 
briefly summarized.

The appellant's February 1971 VA Form 21-526e indicated that 
he had been treated inservice for a nervous condition in 
October 1963; he indicated that the diagnosis had been 
depression.  The rating decision referred to the medical 
records from a June 1967 psychiatric hospitalization for what 
was diagnosed as a psychoneurotic depressive reaction, as 
well as a June 1969 record indicating that there were no 
psychiatric contraindications for the appellant's security 
clearance.  The appellant underwent a VA psychiatric 
examination in April 1971.  The examiner stated that he did 
not find any psychiatric disease, but noted the appellant's 
history of psychoneurosis, depressive reaction.

The evidence that was added to the record after the May 1971 
rating decision consists of additional service medical 
records; the appellant's testimony at his April 1994 personal 
hearing at the RO and his September 1997 CO hearing; private 
medical records dated in the 1980s and 1990s; the reports 
from various VA medical examinations conducted between 1992 
and 1998; and various written statements submitted by the 
appellant.

As noted in the April 1994 VA hearing officer's decision, the 
appellant was treated, in November 1959, for personal 
problems and the assessment was anxiety reaction.  The 
appellant was subsequently treated in October 1963, for what 
was described as mild depression.  However, his symptoms 
worsened later that month and he sought treatment for 
complaints of depression, irritability and impulses to 
destructiveness; he was diagnosed with neurotic depressive 
reaction.  The appellant was placed on additional medication; 
in February 1964, it was noted that he had apparently 
responded to it but did not return for treatment because of 
fear of a loss of confidentiality.  The appellant's 
medication was continued.  Later that month, it was noted 
that the appellant complained of sudden irritability and that 
the prescribed Librium helped some; that medication was 
continued.  In May 1967, the appellant again sought treatment 
and was noted to have a past history of anxiety relieved by 
medication now suffering from agitation, nervousness and 
insomnia.  His symptoms apparently continued until he was 
hospitalized, in June 1967, for what was diagnosed as a 
psychoneurotic depressive reaction, manifested by anxiety, 
restlessness, irritability, increased drinking and poor sleep 
and appetite.  A clinical abstract noted that these symptoms 
were felt to be in the context of a recurring severe 
depressive reaction and that the appellant would require 
outpatient follow-up and drug therapy.  The appellant was 
again hospitalized, for a week, in September 1967, with a 
diagnosis of depressive reaction.  A consultation request 
from the Psychiatry department, dated later in that same 
month, indicated that the appellant was being followed for 
depression.  The November 1970 exit examination noted the 
appellant's complaints of depression or excessive worry and 
the examiner stated that the appellant had had depression two 
years previously with no sequelae.

A private physician sent a letter to the RO in October 1992; 
the doctor indicated that he had reviewed the appellant's 
service medical records as well as his own clinical records.  
He noted that the service medical records indicated treatment 
for depression, irritability, destructive impulses, insomnia 
and nervousness and that he continued to treat the appellant 
for anxiety.  An earlier letter, dated in February 1992, 
indicated that this physician had been treating the appellant 
for anxiety for nine years which was ongoing and required 
continuous treatment.  

A VA medical examination report, dated in August 1992, noted 
that the appellant's medical problems included a nervous 
condition with intermittent depressions since 1963.  The 
appellant underwent a VA psychiatric examination in October 
1998; he complained of feelings of depression, low mood, 
decreased energy levels, periods of irritability and 
dissatisfaction with life in general.  The examiners rendered 
a diagnosis of Major Depressive Disorder.  Another VA 
psychiatrist reviewed the evidence of record in June, 1999.  
He stated that the claims file contained evidence of 
psychiatric pathology classified as alcohol dependence and 
Major Depression, Recurrent.  This psychiatrist further 
stated that it is likely and it appears that the appellant 
"has had ongoing battles with depression since he left 
service."  

The Board finds that these particular pieces of evidence 
provide relevant information as to the question of whether 
the appellant's current psychiatric disorder is etiologically 
related to symptomatology the appellant suffered in service; 
the Board therefore finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for a psychiatric disorder.

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.304.  To establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

The appellant is currently diagnosed with Major Depression, 
Recurrent; he was treated in service on a number of 
occasions, including two hospitalizations in one year, for 
symptoms similar to those complained of in the most recent VA 
psychiatric examinations.  A VA psychiatrist has stated that 
it is likely that the appellant suffered from ongoing 
depression since his discharge from service.  Consideration 
must be accorded to the liberal provisions of 38 C.F.R. 
§ 3.307(c) in such instances.  The Board finds that 
consideration of the new and material evidence, as well as 
the previous evidence of record, supports the conclusion that 
the appellant did suffer from an acquired psychiatric 
disorder while he was on active duty.  The manifestations of 
the acquired psychiatric disorder were sufficient to identify 
the disease entity and the clinical findings were not merely 
isolated ones but rather formed a consistent pattern as early 
as 1959 and 1963.  Furthermore, the appellant was 
hospitalized for psychiatric treatment on two occasions in 
1967.  In addition, there is no evidence to support the 
existence of an intercurrent cause of the psychiatric 
disorder.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence is in equipoise and warrants service 
connection for a psychiatric disorder which was most likely 
manifested by his symptoms of depression, nervousness, 
irritability, agitation and insomnia during service.  A 
psychiatric disorder, currently diagnosed as Major Depressive 
Disorder, Recurrent may therefore be service connected.



ORDER

A well-grounded claim for service connection for left hip 
arthritis not having been submitted, the claim is denied.

The claim for service connection for an acquired psychiatric 
disorder is reopened, based on the submission of new and 
material evidence.

Service connection for hypertension and an acquired 
psychiatric disorder is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

